Order entered July 10, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01325-CR

                                SERGIO PARAMO, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F11-53228-M

                                           ORDER
       The Court GRANTS appellant’s June 23, 2013 motion to file a brief in excess of fifty

pages. The appellant’s brief received on June 13, 2013 is considered properly filed.


                                                      /s/   LANA MYERS
                                                            JUSTICE